     Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 1 of 22



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  MICHAEL HEARN
  individually and on behalf of all
  other similarly situated consumers,

         Plaintiff,

               v.                           CIVIL ACTION FILE
                                            NO. 1:19-CV-1198-TWT

  COMCAST CABLE
  COMMUNICATIONS, LLC,

         Defendant.


                                 OPINION AND ORDER


       This is a class action under the Fair Credit Reporting Act. It is before

the Court on Defendant Comcast Cable’s Motion to Compel Individual

Arbitration and Stay Litigation [Doc. 6]. For the reasons set forth below,

Defendant Comcast Cable’s Motion to Compel Individual Arbitration and Stay

Litigation [Doc. 6] is DENIED.

                                   I.   Background

       A. The Plaintiff’s Claim

       The Plaintiff Michael Hearn alleges that he called Defendant Comcast

Cable Communications to inquire about its services on or about March 5, 2019.

Class Action Compl. ¶ 8. During the call, a representative for the Defendant

made a “hard pull” of the Plaintiff’s consumer report, damaging his credit

T:\ORDERS\19\Hearn\mcatwt.docx
     Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 2 of 22



score. Id. ¶¶ 12-14. The Plaintiff alleges that he did not consent to a credit

check, was not a customer of the Defendant at the time, and did not request

any services before or after the Defendant pulled his consumer report. Id. ¶¶

9-10. The Plaintiff alleges that the Defendant obtained the Plaintiff’s consumer

report for an “impermissible purpose” in violation of various provisions of the

Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq. Id. ¶¶ 37-46. The Plaintiff

sues on behalf of two putative classes of Georgia residents whose consumer

reports were either (1) impermissibly accessed or (2) impermissibly used by the

Defendant. Id. ¶ 22.

       B. The Arbitration Provision

       The Defendant argues that the Plaintiff’s FCRA claim is covered by an

arbitration agreement previously entered into by the parties. The Plaintiff

contracted with the Defendant for services at his current address from

December of 2016 through August of 2017. 1 The Plaintiff signed a work order



       1      The Defendant has submitted two declarations from its Director
of Regulatory Compliance, Nicole Patel, in which she testifies that the Plaintiff
previously contracted for services with the Defendant and that the purpose of
the Plaintiff’s March 2019 call was to inquire about reconnecting services. See
Patel Decl., Ex. A to Def.’s Mot. to Compel Arbitration [Doc. 6-1]; Patel Suppl.
Decl., Ex. A to Def.’s Reply in Supp. of Mot. to Compel Arbitration [Doc. 18-1].
Attached to Ms. Patel’s first declaration is an “Agreement for Residential
Services” (the “2016 Service Agreement”) and a signed work order from 2016
(the “2016 Work Order”). See Ex. 1 to Patel Decl. [Doc. 6-2]; Ex. 2 to Patel Decl.
[Doc. 6-3]. The Plaintiff has submitted his own declaration in which he admits
to previously receiving services but denies that the purpose of the March 2019
call was to inquire about reconnecting services. Hearn Decl., Ex. A to Pl.’s Resp.
to Mot. to Compel Arbitration [Doc. 16-1].
                                        2
T:\ORDERS\19\Hearn\mcatwt.docx
     Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 3 of 22



on December 20, 2016, acknowledging receipt of a “Comcast Welcome Kit” that

contained, inter alia, the 2016 Service Agreement. See 2016 Work Order, at 3.

The first page of the 2016 Service Agreement notifies the customer that “THIS

AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION IN

SECTION 13 THAT AFFECTS YOUR RIGHTS UNDER THIS AGREEMENT

WITH RESPECT TO ALL SERVICE(S).” See 2016 Service Agreement, at 1

(emphasis in original). The arbitration provision in Section 13 of the

Agreement states that it is governed by the Federal Arbitration Act and covers

“[a]ny Dispute involving [the customer] and Comcast.” Id. § 13(a). The

provision defines the term “Dispute” as:

       any claim or controversy related to Comcast, including but not
       limited to any and all: (1) claims for relief and theories of liability,
       whether based in contract, tort, fraud, negligence, statute,
       regulation, ordinance, or otherwise; (2) claims that arose before
       this or any prior Agreement; (3) claims that arise after the
       expiration or termination of this Agreement, and (4) claims that


In adjudicating the Defendant’s motion to compel arbitration, the Court is not
limited to the four corners of the Plaintiff’s complaint. See Liles v. Ginn-La
West End, Ltd., 631 F.3d 1242, 1244 n.5, 1249 n.13 (11th Cir. 2011) (noting
that a court can consider extrinsic evidence in a motion to change venue and
that a motion to compel arbitration is essentially a specialized motion to
change venue). The Court will therefore consider the parties’ testimonial and
documentary evidence in adjudicating the Defendant’s motion. But, because
the Court must apply a “summary-judgment-like” standard to factual disputes
on a motion to compel arbitration, it will view the evidence in the light most
favorable to the Plaintiff. In re Checking Account Overdraft Litig., 754 F.3d
1290, 1294 (11th Cir. 2014) (holding that an order compelling arbitration is “in
effect a summary disposition of the issue of whether or not there has been a
meeting of the minds on the agreement to arbitrate”) (quoting Magnolia
Capital Advisors, Inc. v. Bear Stearns & Co., 272 Fed. Appx. 782, 785 (11th
Cir. 2008)).
                                          3
T:\ORDERS\19\Hearn\mcatwt.docx
     Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 4 of 22



       are currently the subject of purported class action litigation in
       which you are not a member of a certified class.

Id. § 13(b). The provision states that the customer has the right to opt out of

arbitration by notifying the Defendant’s legal department in writing within

thirty days of receipt of the Agreement. Id. § 13(d).   2   The provision further

states that the customer waives his or her right to arbitrate or litigate claims

against the Defendant in a collective action. Id. § 13(h). Finally, the provision

contains a survival clause stating that the parties’ agreement to arbitrate

survives termination of the Agreement. Id. § 13(k).

       The Defendant contends that the Federal Arbitration Act, 9 U.S.C. § 1

et seq., governs the arbitration provision contained within the 2016 Service

Agreement and that the Plaintiff’s FCRA claim falls within its broad scope.

The Defendant argues that the Court should therefore stay these proceedings

pending arbitration of the Plaintiff’s FCRA claim. See 9 U.S.C. §§ 3-4. The

Federal Arbitration Act covers any arbitration provision that is (1) in writing

and (2) is part of a contract “evidencing a transaction involving [interstate]

commerce.” 9 U.S.C. § 2; see also Klay v. All Defendants, 389 F.3d 1191, 1200

n.9 (11th Cir. 2004). The Plaintiff does not dispute that the arbitration




       2     The customer has the option of notifying the legal department by
mail or through an online portal accessible through the Defendant’s website.
Id. Ms. Patel testifies, and the Plaintiff does not contest, that the Plaintiff
never notified that the Defendant that he was opting out of the arbitration
provision contained within the 2016 Service Agreement. Patel Decl. ¶¶ 10-12.
                                       4
T:\ORDERS\19\Hearn\mcatwt.docx
     Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 5 of 22



provision is in writing and that, by contracting for telecommunications

services, the parties engaged in a transaction involving interstate commerce.

Therefore, the Court will consider and apply precedent construing the Federal

Arbitration Act in adjudicating the Defendant’s motion.

                                 II.   Legal Standard

       The Federal Arbitration Act “embodies a liberal federal policy favoring

arbitration agreements.” Caley v. Gulfstream Aerospace Corp., 428 F.3d 1359,

1367 (11th Cir. 2005) (citation and punctuation omitted). Section 2 of the

Federal Arbitration Act provides in relevant part that “[a] written provision in

any maritime transaction or a contract evidencing a transaction involving

commerce to settle by arbitration a controversy thereafter arising out of such

contract or transaction . . . shall be valid, irrevocable, and enforceable, save

upon such grounds as exist at law or in equity for the revocation of any

contract.” 9 U.S.C. § 2. When considering a motion to compel arbitration

pursuant to the Federal Arbitration Act, the Court must first “determine

whether the parties agreed to arbitrate that dispute.” Mitsubishi Motors Corp.

v. Soler Chrysler–Plymouth, Inc., 473 U.S. 614, 626 (1985). If they have, the

Court must then determine whether the arbitration clause is valid. It may be

unenforceable on grounds that would permit the revocation of any contract,

such as fraud or unconscionability. See id., at 627 (“[C]ourts should remain

attuned to well-supported claims that the agreement to arbitrate resulted from

the sort of fraud or overwhelming economic power that would provide grounds
                                          5
T:\ORDERS\19\Hearn\mcatwt.docx
     Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 6 of 22



‘for the revocation of any contract.’”). There may also be legal constraints

precluding arbitration, such as a clear congressional intention that a certain

claim be heard in a judicial forum. See id., at 628 (“Having made the bargain

to arbitrate, the party should be held to it unless Congress itself has evinced

an intention to preclude a waiver of judicial remedies for the statutory rights

at issue.”).

       The Court must apply state laws of contract to resolve questions

regarding the “validity, revocability, and enforceability” of arbitration

agreements. Caley, 428 F.3d at 1368 (citing Perry v. Thomas, 482 U.S. 483,

492 n.9 (1987)). The Court does so, however, in light of the strong federal policy

favoring arbitration. Id. (citing Cooper v. MRM Inv. Co., 367 F.3d 493, 498 (6th

Cir. 2004)). “[A]s a matter of federal law, any doubts concerning the scope of

arbitrable issues should be resolved in favor of arbitration, whether the

problem at hand is the construction of the contract language itself or an

allegation of waiver, delay, or a like defense to arbitrability.” Moses H. Cone

Mem’l Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24-25 (1983). If the moving

party establishes the necessary elements, “the FAA requires a court to either

stay or dismiss a lawsuit and to compel arbitration.” Lambert v. Austin Ind.,

544 F.3d 1192, 1195 (11th Cir. 2008).

                                 III.   Discussion

       The Defendant argues that the arbitration provision is valid and

compels arbitration of the Plaintiff’s FCRA claim. The Plaintiff makes three
                                         6
T:\ORDERS\19\Hearn\mcatwt.docx
     Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 7 of 22



arguments in response. First, the Plaintiff argues that he ceased to be bound

by the arbitration provision of the 2016 Service Agreement when he

terminated the Defendant’s services in August of 2017. Second, the Plaintiff

argues that his FCRA claim is beyond the scope of the arbitration provision

because they do not relate to the 2016 Service Agreement. Third, the Plaintiff

argues that if the arbitration provision requires arbitration of claims unrelated

to the 2016 Service Agreement, then the provision is unenforceable because it

is unconscionable.

       A. Whether the Arbitration Provision Continues to Bind the Parties

       The Plaintiff does not dispute that he entered into the 2016 Service

Agreement when he purchased services from the Defendant in December of

2016. 3 The Plaintiff argues, however, that he is no longer bound by the

arbitration provision because he terminated the 2016 Service Agreement two

years before the events giving rise to this lawsuit. Section 9(b) of the

Agreement permits customers to terminate the Agreement “for any reason at

any time” by, among other options, calling the Defendant’s customer service

line during normal business hours. 2016 Service Agreement § 9(b). The



       3     In other cases involving this Defendant, courts in this district
have routinely held that customers accept the terms of their service
agreements when they sign work orders acknowledging receipt of the
agreements and accept the benefits of continued service without objection. Cf.
Honig v. Comcast of Georgia I, LLC, 537 F. Supp. 2d 1277, 1283-84 (N.D. Ga.
2008); Losapio v. Comcast Corp., No. 1:10-CV-3438-RWS, 2011 WL 1497652,
at *3 (N.D. Ga. Apr. 19, 2011) (citing Honig, 537 F. Supp. 2d at 1283-84).
                                       7
T:\ORDERS\19\Hearn\mcatwt.docx
     Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 8 of 22



Plaintiff called the Defendant and cancelled his services in August of 2017.

Hearn Decl. ¶ 3. At that time, he also confirmed that no outstanding balance

remained due on his account. Id. ¶ 4. The Plaintiff argues that any agreement

to arbitrate was necessarily extinguished when he cancelled the 2016 Service

Agreement.

          The Court is not persuaded. The Plaintiff’s argument contravenes the

express language of the arbitration provision’s survival clause, which states

that “[t]his Arbitration Provision shall survive the termination of your

Service(s) with Comcast.” 2016 Service Agreement § 13(k). The survival clause

unambiguously reflects the parties’ intent that their agreement to arbitrate

would survive termination of the 2016 Service Agreement. The Plaintiff argues

that the survival clause somehow renders the termination provision

“ambiguous,” and that this ambiguity must be resolved against the Defendant

as the drafter of the Agreement. But the termination provision and the

arbitration provision are not in conflict. The termination provision explains

how the parties can terminate the 2016 Service Agreement, and the arbitration

provision’s survival clause explains that the parties’ agreement to arbitrate

survives termination of the 2016 Service Agreement. Because the plain

language of the contract makes the parties’ intentions clear, the Court need

not apply rules of contract construction to manufacture ambiguity where none

exists.

          Based on the plain language of the contract, the Court concludes that
                                        8
T:\ORDERS\19\Hearn\mcatwt.docx
     Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 9 of 22



the parties intended for the arbitration provision to survive termination of the

2016 Service Agreement. The Court will therefore compel arbitration of the

Plaintiff’s FCRA claim unless, as the Plaintiff argues in the alternative, they

fall outside the scope of the arbitration provision or the arbitration provision

is unenforceable on unconscionability grounds.

       B. Whether the Plaintiff’s FCRA Claim is Within the Scope of the
          Arbitration Provision

       The Plaintiff argues that his FCRA claim is wholly unrelated to the 2016

Service Agreement and that it is therefore beyond the scope of the Agreement’s

arbitration provision. The Defendant responds that the plain language of the

arbitration provision states that it reaches any claim “related to Comcast,”

such that claims unrelated to the 2016 Service Agreement fall under the

provision’s broad scope. Id. § 13(b). The Defendant argues in the alternative

that the Plaintiff’s FCRA claim is, in fact, related to the 2016 Service

Agreement and that the arbitration provision therefore covers the Plaintiff’s

FCRA claim even if the Court subjects it to a limiting construction.

               1. Whether the Arbitration Provision Covers Unrelated, Post-
                  Expiration Claims

       The Defendant describes the arbitration provision in the 2016 Service

Agreement as “broad,” but that term is inadequate to capture the true breadth

of its substantive and temporal scope. Typically, courts define arbitration

provisions as “broad” when they purport to cover all claims “arising out of” or

“relating to” the underlying agreement. See Telecom Italia, SpA v. Wholesale
                                       9
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 10 of 22



Telecom Corp., 248 F.3d 1109, 1114 (11th Cir. 2001) (noting that “standard

arbitration clause[s]” in commercial contracts “broadly state[] that ‘any

controversy or claim arising out of, or relating to this agreement, or the breach

thereof[,]’ shall be settled by arbitration”) (quoting Joseph T. McLaughlin,

Arbitrability: Current Trends in the United States, 59 Alb. L.Rev. 905, 932

(1996)); see also Red Brick Partners-Brokerage, LLC v. Staubach Co., No.

4:08CV82-SPM-WCS, 2008 WL 2743689, at *3 (N.D. Fla. July 9, 2008) (“The

arbitration clause in the Sublicense Agreement includes the ‘arising out of or

relating to’ language and is thus a broad clause.”) (citing Prima Paint Corp. v.

Floor & Conklin Mfg. Co., 388 U.S. 395, 398 (1967)); Johnson Law Grp. v.

Elimadebt USA, LLC, No. 09-81331-CIV, 2010 WL 11558229, at *2 (S.D. Fla.

Mar. 11, 2010) (finding that an arbitration clause providing for arbitration of

“any controversy or claim arising out of or relating to this Agreement” was

“broad” rather than “narrow” because it “evidence[d] the parties’ intent to have

arbitration serve as the primary recourse for disputes connected to the

agreement containing the clause”) (quoting Louis Dreyfus Negoce S.A. v.

Blystad Shipping & Trading Inc., 252 F.3d 218 (2d Cir. 2001)); Collins v. Susan

Schein Chrysler Dodge, Inc., No. 06-CV-00841-RRA, 2006 WL 8436810, at *1

(N.D. Ala. June 22, 2006) (“In construing arbitration clauses, courts have, at

times, distinguished between broad clauses that purport to arbitrate all

disputes arising out of a contract, from narrow clauses that limit arbitration to

specific disputes.”), report and recommendation adopted, No. 06-CV-00841-
                                       10
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 11 of 22



RRA, 2006 WL 8436806 (N.D. Ala. July 11, 2006). This language of “arising

out of” or “related to” is included in standard arbitration clauses in commercial

contracts because it tracks the language of the FAA. See U.S.C. § 2.

       In determining whether a dispute “relates to” an agreement, courts ask

whether the dispute “was an immediate, foreseeable result of the performance

of contractual duties.” Telecom Italia, SpA, 248 F.3d at 1116. Otherwise, the

term “related to” would “stretch to the horizon and beyond.” Doe v. Princess

Cruise Lines, Ltd., 657 F.3d 1204, 1218 (11th Cir. 2011). Unlike the standard

arbitration clauses typically found in commercial contracts, the arbitration

provision at issue in this case lacks language limiting the scope of arbitrable

claims to those “arising out of” or “relating to” the 2016 Service Agreement.

The arbitration provision is limited only by the requirement that the claim be

“related to Comcast.” 4 2016 Service Agreement § 13(b). This is, of course, no

limit at all, as any claim brought against Comcast necessarily “relates” to it in

some way. The arbitration provision also specifies that it covers claims arising

before, during, or after the contract period. Id. § 13(b). If, as the Defendant

contends, the contractual language reflects the parties’ mutual understanding

of their agreement to arbitrate, then any claim that the Plaintiff has or might

ever have against the Defendant falls within its unbounded scope. For




       4     Although not relevant in this case, the arbitration provision also
permits either party to bring claims in small claims court. Id. § 13(f).
                                       11
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 12 of 22



example, if the Plaintiff was run over by a Comcast truck, he would be required

to submit his personal injury claim to arbitration.

       The Defendant has not identified a single case in which a court has

compelled arbitration of a claim that was (1) unrelated to the agreement

containing the arbitration provision and (2) arose after the arbitration

provision had expired. Indeed, the case law interpreting arbitration provisions

like the one at issue in this case is sparse and largely unfriendly to the

Defendant’s position. In the Seventh Circuit case Smith v. Steinkamp, 318 F.3d

775 (7th Cir. 2003), the court highlighted the problems that could arise if courts

began enforcing arbitration agreements untethered to an underlying

commercial contract or transaction. In Steinkamp, the plaintiffs brought

federal Racketeer Influenced and Corrupt Organizations Act claims against a

payday loan company for making usurious loans. Id., at 775-76. The loan

company moved to compel arbitration based on an arbitration agreement that

the plaintiffs signed when taking out prior loans from the payday lending

company. Id., at 777. Crucially, however, the plaintiffs had not signed any

arbitration agreements when taking out the loans that gave rise to their RICO

claims. Id.

       The Seventh Circuit ultimately concluded that the arbitration provision

did not on its face extend to future claims, and upheld the lower court’s denial

of the motion to compel arbitration on that basis. Id., at 778. But the court

aptly described the “absurd results” that could ensue if the court were to
                                       12
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 13 of 22



construe the arbitration provision to cover future, unrelated claims:

       If [the arbitration provisions] are read as standing free from any
       loan agreement, absurd results ensue, for example that if Instant
       Cash murdered Smith in order to discourage defaults and her
       survivors brought a wrongful death suit against Instant Cash (a
       “common law” suit, thus encompassed by [the arbitration
       provisions]), Instant Cash could insist that the wrongful death
       claim be submitted to arbitration. For that matter, if an employee
       of Instant Cash picked Smith's pocket when she came in to pay
       back the loan, and Smith sued the employee for conversion, he
       would be entitled to arbitration of her claim. It would make no
       difference that the conversion had occurred in Smith's home 20
       years after her last transaction with Instant Cash.

Id., at 777. Although not necessary to the holding, the court reasoned that an

arbitration provision that stretched to reach such claims “might be thought

unconscionable.” Id., at 777-78. Using Steinkamp as a jumping off point,

district courts in the Northern District of California, the Eastern District of

New York, the Southern District of California, and—most recently—the

Northern District of Georgia have declined to compel arbitration of claims

unrelated to the parties’ contractual relationship, even though the arbitration

provisions at issue lacked language tethering them to the underlying

agreements. See In re Jiffy Lube Int'l, Inc., Text Spam Litig., 847 F. Supp. 2d

1253 (S.D. Cal. 2012); Wexler v. AT & T Corp., 211 F. Supp. 3d 500 (E.D.N.Y.

2016); Revitch v. DirecTV, LLC, No. 18-CV-01127-JCS, 2018 WL 4030550

(N.D. Cal. Aug. 23, 2018); Cordoba v. DIRECTV, LLC, 347 F. Supp. 3d 1311

(N.D. Ga. 2018).

       In In re Jiffy Lube, 847 F. Supp. 2d at 1258, the defendant sought to

                                      13
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 14 of 22



compel arbitration of the plaintiffs’ Telephone Consumer Protection Act claims

pursuant to an arbitration provision found on invoices that the plaintiffs

signed for oil change services. The arbitration provision was “incredibly broad”

and purported to cover “any and all disputes” between the parties. Id., at 1262.

The district court for the Northern District of California reasoned that the

plaintiffs’ TCPA claims were wholly unrelated to the oil change services

previously rendered to the plaintiffs and that enforcement of the arbitration

provision to cover unrelated claims “would clearly be unconscionable.” Id., at

1262-63.

       In Wexler v. AT & T Corp., 211 F. Supp. 3d at 504, the district court for

the Eastern District of New York declined to enforce a similarly broad

arbitration provision in a cell phone services contract to compel arbitration of

the plaintiff’s TCPA claim.      5   Rather than rely on the doctrine of

unconscionability, however, the court framed the problem as one of contract

formation. Id., at 504. 6 The court reasoned that under New York contract law



       5      The arbitration provision at issue stated in relevant part that “AT
& T and you agree to arbitrate all disputes and claims between us,” including
but not limited to “claims arising out of or relating to any aspect of the
relationship between us, whether based in contract, tort, statute, fraud,
misrepresentation or any other legal theory[,]” that may arise before, during,
or after the contract period. Id., at 501.
       6     The Wexler court was concerned that the In re Jiffy Lube court’s
reliance on the doctrine of unconscionability was in tension with the Supreme
Court’s decision in AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 352
(2011). In Concepcion, the Supreme Court held that the Federal Arbitration
Act preempted a California judicial rule of law that class action waivers in
                                      14
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 15 of 22



“the words expressed must be judged according to ‘what an objective,

reasonable person would have understood them to convey.’” Id. Therefore,

“notwithstanding the literal meaning of the clause’s language, no reasonable

person would think that checking a box accepting the ‘terms and conditions’

necessary to obtain cell phone service would obligate them to arbitrate literally

every possible dispute he or she might have with the service provider[.]” Id.

       In Revitch v. DirecTV, LLC, No. 18-CV-01127-JCS, 2018 WL 4030550,

at *2-*3, the defendant telecommunications company sought to compel

arbitration of the plaintiff’s TCPA claim based on a broad arbitration provision

in the plaintiff’s wireless services agreement. The arbitration provision

purported to reach “all disputes and claims” between the parties, regardless of

whether they were related to the underlying services agreement. Id. The

district court for the Southern District of California “agree[d] with the Court

in Wexler that the broad interpretation of the arbitration provision advanced

by [the defendant] leads to absurd results[.]” Id., at *15. Relying on the common

law rule “requiring that contracts be construed to avoid absurd results,” the

court concluded that “no reasonable consumer” would enter into a wireless

services contract that would “subject to arbitration not only disputes that

might arise with the service provider relating to that service but virtually any

sort of dispute the customer might have against any entity that might in the



contracts of adhesion are unconscionable.
                                       15
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 16 of 22



future be acquired by the holding company that owns the service provider.” Id.

       In Cordoba v. DIRECTV, LLC, 347 F. Supp. 3d at 1320-21, the defendant

broadcast satellite services provider sought to compel arbitration of the

plaintiff’s Satellite Television Extension and Localism Act claim pursuant to

an arbitration provision found in the plaintiff’s customer services agreement.

The arbitration provision purportedly reached “all disputes and claims

between [the parties],” including but not limited to “claims arising out of or

relating to any aspect of the relationship between us, whether based in

contract, tort, statute, fraud, misrepresentation or any other legal theory[.]” 7

Id., at 1320.

       The district court for the Northern District of Georgia declined to adopt

the broad interpretation of the provision urged by the defendant, reasoning

that the Federal Arbitration Act “requires that the controversy ‘aris[e] out of’

the contract between the parties” and that the Eleventh Circuit and other

circuit courts therefore “require that the claim have some relationship to the

contract containing the arbitration provision.” Id., at 1321-22 (citing 9 U.S.C.

§ 2; Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985); Telecom

Italia, SpA, 248 F.3d at 1116 (“Disputes that are not related—with at least

some directness—to performance of duties specified by the contract do not

count as disputes ‘arising out of’ the contract, and are not covered by the



       7        Id., at 1320.
                                       16
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 17 of 22



standard arbitration clause.”); Jones v. Halliburton Co., 583 F.3d 228, 238 (5th

Cir. 2009); 3M Co. v. Amtex Sec., Inc., 542 F.3d 1193, 1199 (8th Cir. 2008);

Cummings v. FedEx Ground Package Sys., Inc., 404 F.3d 1258, 1261 (10th Cir.

2005); Brayman Constr. Corp. v. Home Ins. Co., 319 F.3d 622, 626 (3d Cir.

2003); Fazio v. Lehman Bros., 340 F.3d 386, 395 (6th Cir. 2003); Louis Dreyfus

Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d 218, 224 (2d Cir.

2001); Simula, Inc. v. Autoliv, Inc., 175 F.3d 716, 721 (9th Cir. 1999); Sweet

Dreams Unlimited, Inc. v. Dial-A-Mattress Int'l, Ltd., 1 F.3d 639, 642 (7th Cir.

1993); J.J. Ryan & Sons v. Rhone Poulenc Textile, S.A., 863 F.2d 315, 321 (4th

Cir. 1988)). The court found that no such relationship existed between the

plaintiff’s STELA claim and the customer services agreement and declined to

compel arbitration. Id., at 1322-24.

       The Court agrees with its district court colleagues that absurd results

would inevitably ensue if federal courts began compelling arbitration of claims

that are substantively and temporally unmoored from the agreements

containing the arbitration provisions. The Court is persuaded by the decisions

in Wexler and Revitch that the problem is fundamentally one of contract

formation. Although the Wexler and Revitch courts applied, respectively, New

York and California state law of contract formation, the fundamental contract

principles on which those decisions rest apply with equal force under Georgia

law. “In determining if parties had the mutual assent or meeting of the minds

necessary to reach agreement, [Georgia] courts apply an objective theory of
                                       17
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 18 of 22



intent whereby one party's intention is deemed to be that meaning a

reasonable man in the position of the other contracting party would ascribe to

the first party's manifestations of assent.” Cox Broad. Corp. v. Nat'l Collegiate

Athletic Ass'n, 250 Ga. 391, 395 (1982) (citations omitted). Furthermore, under

Georgia law “[a] contract must be given a reasonable construction which will

uphold and enforce the instrument, if possible, rather than a construction

which would… lead to an absurd result.” Tudor v. Am. Emp. Ins. Co., 121 Ga.

App. 240, 242 (1970) (quoting Brown v. Chrysler Corporation, 112 Ga. App. 22,

23 (1965)) (cited with approval in Kwok v. Delta Air Lines Inc., 578 F. App'x

898, 902 (11th Cir. 2014)).

       Applying these state law rules of contract formation to this case, the

Court concludes that no reasonable customer would have understood himself

to be signing over his right to pursue any claim against the Defendant in

perpetuity simply by signing a work order acknowledging receipt of the 2016

Service Agreement. Nor does the Court believe that a reasonable company in

the Defendant’s position could understand the customer’s “manifestation[] of

assent” to affect an absolute waiver of the customer’s right to sue the

Defendant in state or federal court with respect to claims unrelated to the 2016

Service Agreement. The Court is further persuaded by the fact that the

arbitration provision in the 2016 Service Agreement deviates from the

statutory language of the Federal Arbitration Act, which by its terms covers

written provisions “to settle by arbitration a controversy thereafter arising out
                                       18
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 19 of 22



of” a contract or transaction involving interstate commerce. 9 U.S.C. § 2

(emphasis added).

       While federal policy strongly favors arbitration, “[a]rbitration under the

[Federal Arbitration] Act is a matter of consent, not coercion[,]” Volt Info.

Sciences, Inc. v. Board of Trustees of Leland Stanford, Jr. Univ., 489 U.S. 468,

479 (1989), and a party “cannot be required to submit to arbitration any

dispute which he has not agreed so to submit.” AT & T Technologies, Inc. v.

Communications Workers of America, 475 U.S. 643, 648 (1986) (citation and

punctuation omitted). Applying relevant principles of Georgia contract law, the

Court concludes that no reasonable customer in the Plaintiff’s position could

have manifested his assent to arbitrate future, unrelated claims simply by

acknowledging receipt of the 2016 Service Agreement. As the Supreme Court

noted in Litton Fin. Printing Div., a Div. of Litton Bus. Sys., Inc. v. N.L.R.B.,

“[t]he object of an arbitration clause is to implement a contract, not to

transcend it.” 501 U.S. 190, 205 (1991).

        The arbitration provision at issue in this case is an attempt to do just

that. The Court will not embrace the Defendant’s attempt to extend the scope

of arbitrable claims past the point that any reasonable customer would expect

it to go. The Court will therefore decline to compel arbitration of the Plaintiff’s

FCRA claim unless the Defendant can show that it “relates to” or “arises out

of” the 2016 Service Agreement.


                                        19
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 20 of 22



               2. Whether the Plaintiff’s FCRA Claim is Related to the 2016
                  Service Agreement

       The Defendant argues that it was only able to pull the Plaintiff’s

consumer report during the March 2019 call because it already had the

Plaintiff’s personal information, including the Plaintiff’s social security

number, on file. But for the parties’ prior contractual relationship, the

Defendant argues, the alleged FCRA violation would have been impossible.

Thus, the Plaintiff’s FCRA claim necessarily “relates to” the 2016 Service

Agreement. The Defendant further argues that Section 2(g) of the 2016 Service

Agreement specifically states that “[r]econnection of the Service(s) is subject to

our credit policies, this Agreement, and applicable law.” 2016 Service

Agreement § 2(g). The Defendant’s Director of Regulatory Compliance, Nicole

Patel, testifies that the Defendant ran a credit check only after the Plaintiff

inquired about reconnecting services at his current address. Patel Suppl. Decl.

¶¶ 5-6. Because reconnection of services is subject to the 2016 Service

Agreement, the Defendant argues, adjudication of the Plaintiff’s claim

necessarily implicates the parties’ rights and obligations set forth in the 2016

Service Agreement.

       The Court is not persuaded. “[A] dispute does not ‘arise out of…’ a

contract just because the dispute would not have arisen if the contract ‘had

never existed.’” Int’l Underwriters AG v. Triple I: Int’l Invs., Inc., 533 F.3d

1342, 1347 (11th Cir. 2008) (quoting Seaboard Coast Line R.R. Co. v. Trailer

                                       20
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 21 of 22



Train Co., 690 F.2d 1343, 1350-51 (11th Cir. 1982)). Rather, the test for

determining whether a dispute “relates to” or “arises out of” a contract is

whether the dispute “was an immediate, foreseeable result of the performance

of contractual duties.” Telecom Italia, SpA, 248 F.3d at 1116. The Plaintiff

bases his claim on his rights under the FCRA, not the 2016 Service Agreement.

Cf. Gamble v. New England Auto Fin., Inc., 281 F. Supp. 3d 1354, 1359 (N.D.

Ga. 2017) (holding that the plaintiff’s claim that the defendant auto financer

violated the TCPA by sending unsolicited texts offering a new loan was not

related to the parties’ prior loan agreement), aff'd, 735 F. App'x 664 (11th Cir.

2018). The Plaintiff does not allege that the Defendant’s performance of its

contractual duties, inadequate or otherwise, gave rise to the FCRA violation.

And, while the Defendant asserts that the Plaintiff was trying to reconnect

services at his address, that fact is in dispute. Compare Hearn Decl. ¶ 5 (“In

March, 2019, I called Comcast to inquire about their services and pricing to

determine whether to enter into a new service agreement with Comcast. I had

no intention or discussion concerning reactivating my prior account.”); with

Patel Suppl. Decl. ¶ 5 (“Comcast’s business records reflect that Plaintiff placed

a call to Comcast on March 5, 2019 about reconnecting Comcast services at his

Mableton     address.     During   the   call,   a   Comcast   Customer   Service

Representative (“CSR”) verified Plaintiff’s personal information on file for the

Mableton Account and confirmed that he was seeking to reconnect services at


                                         21
T:\ORDERS\19\Hearn\mcatwt.docx
    Case 1:19-cv-01198-TWT Document 19 Filed 10/21/19 Page 22 of 22



the Mableton address.”). 8 At this stage of the litigation, the Court must resolve

all factual disputes in favor of the Plaintiff. See In re Checking Account

Overdraft Litig., 754 F.3d at 1294. The Court concludes that the Plaintiff’s

FCRA claim does not relate to the 2016 Service Agreement and therefore does

not fall within the scope of the parties’ agreement to arbitrate. The Defendant’s

motion to compel arbitration should therefore be denied. Because the Court

has determined that the parties did not agree to arbitrate the Plaintiff’s FCRA

claim, it does not reach the question of whether enforcement of the arbitration

provision would be unconscionable.

                                 IV.   Conclusion

       For the reasons stated above, Defendant Comcast Cable’s Motion to

Compel Individual Arbitration and Stay Litigation [Doc. 6] is DENIED.

       SO ORDERED, this 21 day of October, 2019.


                                   /s/Thomas W. Thrash
                                   THOMAS W. THRASH, JR.
                                   United States District Judge




       8    Although Ms. Patel references the Defendant’s “business records”
pertaining to the March 2019 call, the records themselves have not been
submitted for the Court’s review.
                                        22
T:\ORDERS\19\Hearn\mcatwt.docx
